      Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                          )
                                      )
                Plaintiff,            )
                                      )                       CIVIL ACTION
vs.                                   )
                                      )                       FILE No.
ZRS ENTERPRISES LLC and               )
BROADWAY BELLFORT PROPERTIES, L.L.C., )
                                      )
                Defendants.           )

                                          COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendants ZRS ENTERPRISES LLC and BROADWAY BELLFORT

PROPERTIES, L.L.C., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,


                                                 1
      Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 2 of 13



grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, ZRS ENTERPRISES LLC (hereinafter “ZRS ENTERPRISES LLC”),

is a Texas limited liability company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, ZRS ENTERPRISES LLC, may be properly served with process via

its registered agent for service, to wit:       Karim Rahim Maredia, Registered Agent, 8318

Broadway Street, Houston, TX 77061.

        9.       Defendant, BROADWAY BELLFORT PROPERTIES, L.L.C. (hereinafter

“BROADWAY BELLFORT PROPERTIES, L.L.C.”), is a Texas limited liability company that

transacts business in the State of Texas and within this judicial district.

        10.      Defendant, BROADWAY BELLFORT PROPERTIES, L.L.C., may be properly

served with process via its registered agent for service, to wit: Stewart J. Alexander, Registered

Agent, 7718 Broadway, San Antonio, TX 78209.




                                                  2
      Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 3 of 13



                                  FACTUAL ALLEGATIONS

       11.     On or about June 21, 2019, Plaintiff was a customer at “Stop N Drive Grocery” a

business located at 8318 Broadway Street, Houston, TX 77061, referenced herein as “Stop N

Drive Grocery”.

       12.     ZRS ENTERPRISES LLC is the lessee or sub-lessee of the real property and

improvements that are the subject of this action and operates Stop N Drive Grocery.

       13.     BROADWAY BELLFORT PROPERTIES, L.L.C. is the owner or co-owner of

the real property and improvements that Stop N Drive Grocery is situated upon and that is the

subject of this action, referenced herein as the “Property.”

       14.     Plaintiff lives 14 miles from Stop N Drive Grocery and the Property.

       15.     Plaintiff’s access to the business(es) located at 8318 Broadway Street, Houston,

TX     77061, Harris County Property Appraiser’s account number 0402390000011 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, ZRS ENTERPRISES LLC and BROADWAY BELLFORT PROPERTIES, L.L.C.,

are compelled to remove the physical barriers to access and correct the ADA violations that exist

at Stop N Drive Grocery and the Property, including those set forth in this Complaint.

       16.     Plaintiff has visited Stop N Drive Grocery and the Property at least once before as

a customer and advocate for the disabled. Plaintiff intends on revisiting Stop N Drive Grocery

and the Property within six months or sooner, as soon as the barriers to access detailed in this

Complaint are removed and Stop N Drive Grocery and the Property is accessible again. The

purpose of the revisit is to be a regular customer, to determine if and when Stop N Drive Grocery



                                                 3
      Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 4 of 13



and the Property is made accessible and to maintain standing for this lawsuit for Advocacy

Purposes.

       17.     Plaintiff intends on revisiting Stop N Drive Grocery and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to Stop N Drive Grocery and the Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at Stop N Drive

Grocery and the Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Stop N Drive Grocery and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;


                                                 4
      Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 5 of 13




       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     Stop N Drive Grocery is a public accommodations and service establishment.



                                                 5
      Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 6 of 13



       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Stop N Drive Grocery must be, but is not, in compliance with the ADA and

ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed Stop N Drive

Grocery and the Property in his capacity as a customer of Stop N Drive Grocery and the Property

as well as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at Stop N Drive Grocery and the Property that preclude and/or limit his

access to Stop N Drive Grocery and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

       31.     Plaintiff intends to visit Stop N Drive Grocery and the Property again in the very

near future as a customer and as an independent advocate for the disabled, in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations commonly

offered at Stop N Drive Grocery and the Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations that exist



                                                6
      Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 7 of 13



at Stop N Drive Grocery and the Property that preclude and/or limit his access to Stop N Drive

Grocery and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       32.     Defendants, ZRS ENTERPRISES LLC and BROADWAY BELLFORT

PROPERTIES, L.L.C., have discriminated against Plaintiff (and others with disabilities) by

denying his access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of Stop N Drive Grocery and the Property, as prohibited by,

and by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, ZRS ENTERPRISES LLC and BROADWAY BELLFORT

PROPERTIES, L.L.C., will continue to discriminate against Plaintiff and others with disabilities

unless and until Defendants, ZRS ENTERPRISES LLC and BROADWAY BELLFORT

PROPERTIES, L.L.C., are compelled to remove all physical barriers that exist at Stop N Drive

Grocery and the Property, including those specifically set forth herein, and make Stop N Drive

Grocery and the Property accessible to and usable by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to Stop N Drive Grocery and

the Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of Stop N Drive Grocery and the Property include, but are not

limited to:

ACCESSIBLE ELEMENTS:




                                                7
Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 8 of 13



 (i)     The ground surfaces of the exterior accessible route in front of the accessible

         entrances of the Property have multiple two inch wide openings and fail to

         comply with Section 302.2 of the 2010 ADAAG standards. This violation made it

         dangerous and difficult for Plaintiff to access the units of the Property.

 (ii)    Due to a failure to enact an adequate policy of maintenance, the accessible

         parking space near Unit 8318 is not adequately marked, is faded so one cannot

         judge the boundaries of the accessible parking space and is in violation of Section

         502.1 of the 2010 ADAAG standards. This violation made it difficult for Plaintiff

         to locate an accessible parking space.

 (iii)   The ground surfaces of the accessible parking space and access aisle near Unit

         8318 have vertical rises in excess of ¼ (one quarter) inch in height, are not stable

         or slip resistant, have broken or unstable surfaces or otherwise fail to comply with

         Sections 302, 303 and 502.4 of the 2010 ADAAG standards. This violation made

         it dangerous and difficult for Plaintiff to access the units of the Property.

 (iv)    The Property has a ramp leading from the accessible parking space near Unit

         8318 to the accessible entrances with a slope exceeding 1:12 in violation of

         Section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

         and difficult for Plaintiff to access the units of the Property.

 (v)     The access aisle to the van accessible parking space is not level due to the

         presence of an accessible ramp in the access aisle in violation of Section 502.4 of

         the 2010 ADAAG standards. This violation made it dangerous and difficult for

         Plaintiff to exit and enter their vehicle while parked at the Property.




                                            8
Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 9 of 13



 (vi)     The accessible curb ramp is improperly protruding into the access aisle of the van

          accessible parking space in violation of Section 406.5 of the 2010 ADAAG

          Standards.    This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

 (vii)    The accessible ramp servicing the accessible parking space lacks finished edges

          or edge protection and/or are otherwise in violation of Section 405.9 of the 2010

          ADAAG standards. This violation made it difficult for Plaintiff to access the units

          of the Property.

 (viii)   The Property lacks an accessible route from the sidewalk to the accessible

          entrance of the Property and/or Property in violation of Section 206.2.1 of the

          2010 ADAAG standards. Although the public sidewalk is just inches away from

          the exterior accessible route, there is not a ramp which connects the public

          sidewalk to the exterior accessible route. This violation made it difficult for

          Plaintiff to access the units of the Property.

 (ix)     The total number of accessible parking spaces is inadequate and is in violation of

          Section 208.2 of the 2010 ADAAG standards. There are approximately 128 total

          parking spaces on the Property, requiring five accessible parking spaces, but there

          is only one accessible parking space on the Property. This violation made it

          difficult for Plaintiff to locate an accessible parking space.

 (x)      The interior of Stop N Drive Grocery has walking surfaces lacking a 36 (thirty-

          six) inch clear width in violation of Section 403.5.1 of the 2010 ADAAG

          standards, this violation is due to the policy of seeking to maximize product




                                             9
     Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 10 of 13



                density in the store. This violation made it difficult for Plaintiff to properly utilize

                public features at the Property.

       (xi)     In Stop N Drive Grocery, the vertical reach to the frozen drink dispensers exceeds

                the maximum allowable height of 48 (forty-eight) inches above the finish floor or

                ground in violation of Section 308.3.1 of the ADAAG standards. This violation

                made it difficult for Plaintiff to property utilize public features of the Property.

       (xii)    The interior of Stop N Drive Grocery has sales and services counters lacking any

                portion of the counter that has a maximum height of 36 (thirty-six) inches from

                the finished floor in violation of Section 904.4 of the 2010 ADAAG standards, all

                portions of the sales and service counter exceed 36 (thirty-six) inches in height

                from the finished floor. This violation made it difficult for Plaintiff to properly

                transact business at the Property.

       (xiii)   Inside Stop N Drive Grocery, due to the presence of a hose on the floor, the

                ground surfaces of the accessible route have vertical rises in excess of ¼ (one

                quarter) inch in height, are not stable or slip resistant, have broken or unstable

                surfaces or otherwise fail to comply with Sections 302 and 303 of the 2010

                ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

                access the units of the Property.

       (xiv)    Defendants fail to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Stop N Drive Grocery and

the Property.



                                                    10
     Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 11 of 13



       36.     Plaintiff requires an inspection of Stop N Drive Grocery and the Property in order

to determine all of the discriminatory conditions present at Stop N Drive Grocery and the

Property in violation of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.     All of the violations alleged herein are readily achievable to modify to Stop N

Drive Grocery and the Property into compliance with the ADA.

       39.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Stop N Drive Grocery and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Stop N Drive Grocery and the Property is readily achievable

because Defendants, ZRS ENTERPRISES LLC and BROADWAY BELLFORT PROPERTIES,

L.L.C., have the financial resources to make the necessary modifications. According to the

Property Appraiser website, the market value of the Property is listed at $2,587,409.00.

       41.     Upon information and good faith belief, Stop N Drive Grocery and the Property

have been altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until



                                                11
     Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 12 of 13



Defendants, ZRS ENTERPRISES LLC and BROADWAY BELLFORT PROPERTIES, L.L.C.,

are required to remove the physical barriers, dangerous conditions and ADA violations that exist

at Stop N Drive Grocery and the Property, including those alleged herein.

       44.    Plaintiff’s requested relief serves the public interest.

       45.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, ZRS ENTERPRISES LLC and BROADWAY BELLFORT

PROPERTIES, L.L.C..

       46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, ZRS ENTERPRISES LLC and BROADWAY BELLFORT

PROPERTIES, L.L.C., pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, ZRS

ENTERPRISES LLC and BROADWAY BELLFORT PROPERTIES, L.L.C., to modify Stop N

Drive Grocery and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, ZRS ENTERPRISES LLC, in violation of the

              ADA and ADAAG;

       (b)    That the Court find Defendant, BROADWAY BELLFORT PROPERTIES,

              L.L.C., in violation of the ADA and ADAAG;

       (c)    That the Court issue a permanent injunction enjoining Defendants, ZRS

              ENTERPRISES LLC and BROADWAY BELLFORT PROPERTIES, L.L.C.,

              from continuing their discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, ZRS ENTERPRISES LLC



                                                12
Case 4:19-cv-04980 Document 1 Filed on 12/23/19 in TXSD Page 13 of 13



       and BROADWAY BELLFORT PROPERTIES, L.L.C., to (i) remove the physical

       barriers to access and (ii) alter the subject Stop N Drive Grocery and the Property

       to make it readily accessible to and useable by individuals with disabilities to the

       extent required by the ADA;

 (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (f)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: December 23, 2019.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Attorney-in-Charge for Plaintiff
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        13
